                                                 IN THE DISTRICT COURT OF GUAM
        UNITED STATES OF AMERICA,                                                                CRIMINAL CASE NO. 20-00024
                                         Plaintiff,
                 vs.
                                                                                                 TRIAL SCHEDULING ORDER
        FRITZ VENTURA TADY GANZON,

                             Defendant.
               IT IS HEREBY ORDERED THAT:
•   Exchange of Discovery shall be governed by Criminal Local Rule 16.
    < Government Discovery due                                                                                    December 8, 2020
    < Defendant’s Discovery due                                                                                   December 22, 2020

•   All Pretrial Motions, including but not limited to discovery, in limine,
    suppression, and dismissal motions, shall be filed no later than . . . . . . .                                               January 5, 2021
    <    Opposition to all Motions shall be filed the earlier of either one
         week after the filing of the motion(s) or no later than . . . . . . . . . . . .                                        January 12, 2021
    <    Replies to Oppositions shall be filed the earlier of either one
         week after the filing of the opposition(s) or no later than . . . . . . . . .                                          January 19, 2021
         No late motions shall be filed without court approval. Failure to timely file an opposition to a
         motion may be deemed by the court as consent to the granting of such motion.
•   Trial Brief. The Government shall file a trial brief in conformance
    with General Order No. 16-0002. The Government’s trial brief shall be
    filed no later than . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   January 11, 2021
    <    Defendant’s Response/Opposition & Trial Brief shall be filed no
         later than . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 January 19, 2021
•   Trial Materials must be filed or lodged with the court no later than . .                                                    January 21, 2021
    <    An original and one copy of the witness list. Witness lists must include legal names, aliases,
         nicknames, village/city of residence, and place of employment. See also General Order No. 16-0002.
    <    Proposed Voir Dire Questions, Proposed Jury Instructions with source noted, and Proposed
         Verdict Forms.
    <    An original and three copies of the exhibit list. Government’s exhibits shall be numbered and
         Defendant’s exhibits shall be lettered. See also General Order No. 16-0002.
    <    Three complete sets of marked and tabbed exhibits in three-ring binders, with each binder
         containing a filed copy of the exhibit list. The exhibits shall include those items which may be
         introduced for identification into evidence but not necessarily proffered for admission, i.e.,
         police/investigative reports or witness statements. The parties shall meet and confer sufficiently in
         advance of trial and formulate a set of joint exhibits. Those exhibits upon which agreement cannot
         be reached shall be submitted separately by each respective party. An electronic copy of the
         exhibits shall also be submitted to the court.

•   Pretrial Conference and Hearing on all Motions shall be held on . . . .                                        January 25, 2021, at 9:30 a.m.
•   Jury Selection and Trial shall be held on . . . . . . . . . . . . . . . . . . . . . . .                       February 4, 2021, at 10:00 a.m.


                                                                                                                  /s/ Michael J. Bordallo
                                                                                                                      U.S. Magistrate Judge
                                                                                                                  Dated: Dec 01, 2020

                        Case 1:20-cr-00024 Document 11 Filed 12/01/20 Page 1 of 1
